UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-1206



ELLIS S. FRISON, JR.,

                                              Plaintiff - Appellant,

          versus


ANTHONY J. PRINCIPI, SECRETARY OF VETERANS
AFFAIRS; UNITED STATES OF AMERICA,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-01-3280-AW)


Submitted:   May 16, 2002                     Decided:   May 22, 2002


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ellis S. Frison, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ellis S. Frison, Jr., appeals the district court’s orders

denying him injunctive relief. We have reviewed the record and the

district   court’s   opinions   and   find   no   reversible    error.

Accordingly, we affirm on the reasoning of the district court. See

Frison v. Principi, No. CA-01-3280 (D. Md. filed Nov. 7, 2001 &

entered Nov. 8, 2001; Dec. 21, 2001; Feb. 19, 2002).     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                               AFFIRMED




                                 2